  Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 1 of 16 PageID #:644




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA

    v.
                                           1:10-CR-00773
                                           Hon. Robert W. Gettleman
SAMI SAMIR HASSOUN,
                                           MEMORANDUM OF LAW
           Defendant.


         DEFENDANT’S MOTION FOR MODIFICATION OF SENTENCE
         BASED ON EXTRAORDINARY AND COMPELLING REASONS
    Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 2 of 16 PageID #:645




       Sami Samir Hassoun, by undersigned counsel, moves this Court pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), as amended by the First Step Act, for a modification of his sentence based on

an extraordinary and compelling reason, that is, debilitating illness in the form of Familial

Mediterranean Fever (FMF), an autoinflammatory disease which leaves Mr. Hassoun

“immunocompromised” and thereby puts him at very high risk of serious complications or death

from the ongoing international COVID-19 pandemic, in conjunction with his medication for

FMF which puts him at even greater risk. A failure by this Court to ensure that Mr. Hassoun is

released from federal custody immediately may result in his death.

       On March 19, 2020, the House Judiciary Committee stated in its letter to the Attorney

General:

               “We urge you to use…existing authority…to release federal inmates
               who are vulnerable to COVID-19 (for instance, persons…who are
               50 years old and older, and who suffer from chronic illnesses
               like…diabetes…’)…” Letter of House Judiciary Committee, March
               19, 2020 (emphasis added).

A subsequent letter dated March 30, 2020, states

               “The Department of Justice (DOJ) and BOP presently have the
               authority to request, under 18 U.S.C. § 3582(c)(1)(A)(i), that courts
               modify the sentences of prisoners who present “extraordinary and
               compelling reasons.” We call on you, in the most urgent of terms, to
               do the right thing and exercise this authority and immediately move
               to release medically-compromised, elderly, and pregnant prisoners
               in the custody of the BOP.” Letter of House Judiciary Committee,
               March 30, 2020 (internal citations omitted).

       On the basis of the enormous threat posed by COVID-19 and Congress’ advice, multiple

federal courts have already released other similarly-situated inmates. Mr. Hassoun moves this

court to release him from custody on similar grounds as a medically compromised prisoner.




                                                 1
    Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 3 of 16 PageID #:646




Jurisdiction & Sentence Reduction Authority Under 18 U.S.C. § 3582(c)(1)(A).

       On December 21, 2018, the President signed the First Step Act into law. The Act amends

18 U.S.C. § 3582(c)(1)(A)(i) to provide the sentencing judge jurisdiction to consider a defense

motion for reduction of sentence based on extraordinary and compelling reasons under specific

circumstances. Where a defendant has requested that the Director of the Bureau of Prisons

(BOP) move this Court for defendant’s release by submitting the request to the warden of the

facility in which he is incarcerated, and thirty days have lapsed since the request was received,

the Court may consider the defense motion.

       Mr. Hassoun is currently incarcerated under BOP Register Number 42215-424 at United

States Penitentiary Leavenworth. On April 9, 2020, he requested of the warden that the BOP

grant his release under §3582(c)(1)(A). See Ex. 1. The BOP denied the motion. See Ex. 2. As of

May 9, 2020, this Court is empowered under § 3582(c)(1)(A) to act on the defendant’s motion.

       This Court has discretion to reduce Mr. Hassoun’s term of imprisonment in this case

based on § 3582(c)(1)(A)(i) if there are “extraordinary and compelling reasons that warrant such

a reduction” and such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission, after considering “the factors set forth in § 3553(a) to the extent that

they are applicable”. The relevant policy commission statement in turn adds the requirement that

the defendant no longer be a safety threat to any other person or to the community as provided in

18 U.S.C. § 3142(g). § USSG 1.B.13. The policy statement includes a residual category of “other

reasons”. USSG 1.B.13 Application Notes 1(A)((D). In the present case, Mr. Hassoun’s status as

immunocompromised by FMF, in conjunction with the high risk of contracting COVID-19 and

suffering serious complications or death as a result in a federal prison, qualifies as an

extraordinary and compelling reason for Mr. Hassoun’s release. Mr. Hassoun is not a threat to



                                                  2
    Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 4 of 16 PageID #:647




public safety under § 3142(g) and the applicable factors of § 3553(a) further weigh in favor of

his release or do not compel otherwise.

Relevant Facts and Procedural History

       We are currently in the midst of an unprecedented and uncharted territory of American

legal history. A deadly pandemic has swept the planet, killing tens of thousands of people, and

governments throughout the world struggle to contain the spread of the virus through the use of

emergency measures that have grinded public life to a halt. This Court is in a unique position to

ensure that federal prisoners, some of the most vulnerable to contracting the virus, are safe by

ensuring compassionate release where it is necessary to prevent infection for individuals who

would suffer serious complications, such as in this case. The Courts’ refusal to do so could

effectively amount to a death sentence.

       The pandemic and the inability to prevent its spread effectively place individuals like

Sami Hassoun, an incarcerated person with a serious medical condition affecting his immune

system, in incredible danger. Mr. Hassoun was diagnosed with Familial Mediterranean Fever, a

rare autoinflammatory disease, in 2001. See Ex. 3 at 35. Mr. Hassoun experiences episodes of

extreme pain in his stomach and chest and along with fever that sometimes causes him to throw

up bile. See Def.’s Sent. Mem. 4, Mar. 18, 2013. ECF No. 84; see also Ex. 3 passim. As a result

of the illness, he experienced extreme weight loss as a child, weighing only sixty pounds as a

thirteen-year-old. Def.’s Sent. Mem. 4, supra. The severity and frequency of Mr. Hassoun’s

episodes of pain are affected by stress and trauma and have been severe during his confinement.

See Ex. 3 at 2, 4, 9-10, 13, 15, 31, 32. Continuing to undergo treatment for his illness, Mr.

Hassoun remains medically vulnerable. He is currently classified as a Level 3 chronically

unstable, requiring constant medical care and interventions. See Ex. 6 at 2. Due to FMF, Mr.



                                                 3
    Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 5 of 16 PageID #:648




Hassoun currently experiences extreme chest pain and breathing difficulties due to inflammation

of his chest and pericardium (heart membrane), for which he is currently taking the medication

anakinra. See Ex. 3 at 36, Exs. 4 and 5.

       The disease, the inflammation and debilitation it has caused, and his medication leave

Mr. Hassoun “immunocompromised,” meaning he has a reduced ability to fight infections and

faces greater vulnerability to serious complications, including death, from the ongoing

coronavirus epidemic. See Exs. 4 and 5.1 Indeed, immunocompromised people are one of four

specifically designated groups of people that are most likely to experience serious effects or

death according to the Centers for Disease Control. According to the Centers for Disease

Control, “People with a weakened immune system have reduced ability to fight infectious

diseases, including viruses like COVID-19”. Centers for Disease Control, Groups at Higher Risk

for Severe Illness (Apr. 17, 2020) available at https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/groups-at-higher-risk.html#immunocompromised.

       Moreover, his vulnerability is drastically increased by his presence in a federal prison. As

the House Judiciary Committee noted, federal prisoners are particularly vulnerable to the

COVID-19. Indeed, federal prisons are among the worst places in the country, and possibly the

world, for an individual to be infected by the coronavirus. Some seventy percent of those tested

in BOP facilities have tested positive for coronavirus, and at the time of writing dozens have

died. See Covid-19 Cases, U.S. Bureau of Prisons, https://www.bop.gov/coronavirus; and ACLU

& UCLA School of Law Prison Policy & Law Program, Death by Incarceration: Remembering

those Lost to COVID-19, https://tinyurl.com/ycp6ep95. The March 30 House Judiciary



1
 On information and belief, additional details about Mr. Hassoun’s condition, his prescription of
anakinra, and his status as immunocompromised due to both are held by Mr. Hassoun’s doctor,
Jason Clark, and can be released by the Bureau of Prisons at the Court’s order.
                                                 4
    Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 6 of 16 PageID #:649




Committee letter emphasizes how dangerous federal prison conditions are for those vulnerable to

the pandemic and how inadequate the BOP’s COVID-19 response has been. The letter cites

considerable medical shortages at federal prisons even before the coronavirus, notes the close

quarter housing in federal prisons which make adequate distancing between prisoners

“impossible” and finally notes that the lack of hygiene in BOP facilities “is no secret”. The letter

also expresses concern that the BOP is discouraging the release of inmates who are at high risk

for contracting COVID-19 based on the seriousness of their offenses without an adequate

method to prevent such inmates from contracting the virus. Letter of House Judiciary

Committee, March 30, 2020, supra. The letter concludes, “For all these reasons, the best way to

ensure that our prisons do not become epicenters of this incredibly virulent, contagious, and

deadly disease is to release as many people as possible.”

       Conditions have unfortunately not improved. At the current time, there have not been any

apparent changes and BOP facilities remain incredibly unsafe for individuals vulnerable to

serious complications from COVID-19, such as Mr. Hassoun. Despite efforts by BOP, the rate of

infection due to the virus has spiked over time. See Walter Pavlo, Federal Bureau of Prisons

Institutions not Showing any Sign of Flattening Curve, FORBES (April 15, 2020). The situation is

worse than the numbers indicate, as the BOP has underreported infections. Id. (“More inmates

are sick than the BOP is reporting and more inmates are not reporting that they are sick out of

fear of being identified as sick.”); see also Jon Seidel, Coronavirus Cases Rising at Chicago’s

federal high-rise jail, CHICAGO SUN-TIMES (April 19, 2020) (discussing BOP’s delay in reporting

new cases). Testing inside prisons has remained almost non-existent, and the BOP’s action plan

provides no additional protections for individuals who are high risk, such as Mr. Hassoun. See

United States v. Gorai, 2020 US Dist. LEXIS 72893 (DNV April 24, 2020) (internal citations



                                                 5
    Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 7 of 16 PageID #:650




omitted). The BOP has similarly failed to implement proper quarantining in federal facilities,

validating the concerns of the House Judiciary Committee about the inability to implement

proper social distancing in prisons. See, e.g. United States v. Scparta, 18-cr-578 (SDNY April

19, 2020) (noting that inmates and prison staff at a BOP facility regularly came in direct contact

with dozens of other inmates despite a nominal “quarantine”). The continuing death toll and high

rate of infection shows the inability of the BOP to protect individuals in Mr. Hassoun’s position.

See United States v. Joling, 2020 US Dist. LEXIS 67953, 12 (DOR April 17, 2020) (“While the

Court is sympathetic to the efforts made by BOP to combat this outbreak, that response has been

insufficient as evidenced by the number of infections and deaths which have already occurred in

federal custodial institutions).

        Though this Court required that he receive treatment for his illness in prison when

sentencing him, Mr. Hassoun was repeatedly denied medication for FMF while he was held in

BOP detention prior to his conviction. Def.’s Sent. Mem. 36-37, supra. Without medication, Mr.

Hassoun suffered extreme and debilitating pain for nearly two years, until he finally received

medication in June 2012. If released from imprisonment immediately, Mr. Hassoun will have

spent nearly ten years in prison, including two years spent in excruciating, unmedicated pain.

        Mr. Hassoun was arrested for the first time in his life for his crimes on September 10,

2010. On May 30, 2013, Mr. Hassoun was sentenced to 23 years and 20 years in prison, to run

concurrently, upon his plea of guilty to one count each of attempted use of a weapon of mass

destruction, 18 U.S.C. § 2332a(a)(2)(D), and attempted use of an explosive device, § 844(i). Mr.

Hassoun pled guilty to these charges after a lengthy sting operation by the FBI in which

undercover agents pretending to be terrorists bribed Mr. Hassoun with money to join them in

plotting and carrying out a bombing attack against a Chicago street frequented by bar patrons.



                                                 6
    Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 8 of 16 PageID #:651




       Mr. Hassoun, a Lebanese national, has lived in multiple countries and survived two

largescale armed conflicts as a child. Def.’s Sent. Mem. 1-9, Mar. 18, 2013. ECF No. 84. Two

years after the 2006 Israel-Lebanon War, Mr. Hassoun immigrated to the United States with his

parents, where he had briefly lived for six months in 2000. As a result of the significant

psychological trauma associated with his survival of both of these armed conflicts, during which

he personally witnessed extreme violence and death, the alienation he experienced as a result of

constant displacement, as well as the painful and debilitating effects of his illness, Mr. Hassoun

began making self-destructive decisions. He began lying to others about his social and financial

status at a young age in search of social acceptance, and in his early adulthood, began abusing

drugs and alcohol. Unable to find sufficient work to support his family in the United States and

feeling a deep lack of self-worth, Mr. Hassoun was enticed by the confidential informants’ offers

of money and significance in exchange for carrying out the instant offense; he held no

ideological motives. See Compl. at 15 n.22 (“Hassoun was clear that he was not motivated to

attack Chicago based on any religious ideology.”). The confidential informants who recruited

Mr. Hassoun into the bomb plot were asked to meet and befriend Mr. Hassoun; spent nearly a

year coaxing Mr. Hassoun to take part in the plot; introduced him to other members of the plot;

gave their input to Mr. Hassoun about the target for the plot, telling him to change it at least

once; asked Mr. Hassoun to come up with a detailed plan for the bombing; offered funding for

the operation; and built an inert “bomb” and decided to fill it with what would have been deadly

ball-bearings. See Compl. 3-6, 22. Notably, the informants suggested using what they claimed

was a real bomb rather than a smoke bomb. See Def.’s Sent. Mem. supra, Exs. 39-40. Though

Mr. Hassoun was given an opportunity to extricate himself from the plan, he did not do so. In

pleading guilty, Mr. Hassoun admitted his responsibility for the offense.



                                                  7
    Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 9 of 16 PageID #:652




       While in prison, however, Mr. Hassoun has been a model inmate. He expresses deep

remorse for his shameful decision to join the bombing plot. He has “sincerely apologized” for his

actions. Def.’s Sent. Mem. Ex. 4 at 6. Mr. Hassoun’s pursuit of rehabilitation has been extensive

and effective since the very start of his incarceration. Id. Among his extensive rehabilitative

achievements in prison, Mr. Hassoun has earned an Associate’s Degree from Ohio University,

see Ex. 6 at 5, successfully kicked his drug and alcohol addictions through substance abuse

programs, see Ex. 6 at 7, Ex. 3 at 25, completed the 18 month Life Connections Program

recovery program “with honors” for which he now serves as a Joseph Project mentor, see Ex. 6

at 9-32, completed 800 hours of chaplain support apprenticeship through which he now serves as

the head chaplain clerk of the facility, see Ex. 6 at 62, co-chairs the Reaching Out from Within

program and class for others, and completed several vocational training courses, see Ex. 6 at 46-

48. Mr. Hassoun has only one disciplinary infraction for absence from a scheduled course due to

his illness. See Ex. 7. Furthermore, his SENTRY score indicates that he poses a “low risk” of

recidivism, consistent with the conclusion of an expert referenced by defense counsel at

sentencing. Def.’s Sent. Mem. 32-33, supra.

       If this Court were to release Mr. Hassoun from prison, he would be deported to Lebanon

for his conviction. 8 U.S.C. § 1227(a)(4)(B). Mr. Hassoun’s family network and length of time

spent in Lebanon would enable him to provide for his needs. See Ex. 8.

Argument

    1. Mr. Hassoun’s Familial Mediterranean Fever, an Autoinflammatory disease that
       puts him at a unique risk of death from COVID-19 while in BOP custody,
       constitutes an extraordinary and compelling reason to release him.


2
  On information and belief, additional corroborating information about Mr. Hassoun’s work
with the prison chaplaincy is held in his SENTRY file by the Bureau of Prisons, and can be
released by the Bureau of Prisons at the Court’s order.

                                                 8
   Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 10 of 16 PageID #:653




       Mr. Hassoun’s medical condition plainly and straightforwardly constitutes an

extraordinary and compelling reason as a serious medical condition. Though Mr. Hassoun

reports experiencing great stress in prison which has in turn increased the number of FMF

outbreaks of extreme pain and fever, his condition has thus far been manageable in prison with

medication. But due to his resulting condition as immunocompromised, Mr. Hassoun cannot

protect himself from the deadly consequences of a coronavirus infection. As his FMF is a genetic

disorder with no cure from which he is not expected to recover, and the BOP remains unable to

protect him from an infection that may kill him while in prison, Mr. Hassoun’s qualifies as an

extraordinary and compelling reason. USSG § 1B1.13, Application Notes 1(A)(ii) & 1(D).

       Numerous courts, including this one, have similarly held that individuals with

compromising medical conditions that leave them vulnerable to contracting serious

complications or death from COVID-19 should be granted compassionate release from federal

prisons in light of the pandemic and the danger it has created for this stratum of the prison

population. United States v. Hansen, 2020 U.S. Dist. LEXIS 80494 (ND Ill. May 7, 2020) (man

with diabetes and hypertension in facility with no reported COVID cases granted compassionate

release); United States v. El-Hanafi, 1:10-CR-00162 (SDNY May 19, 2020) (releasing medically

vulnerable “Care Level 3” inmate who committed terrorism offense after serving only 8 of 15

year sentence); United States v. Gross, 2020 US Dist. LEXIS 65758, 8 (SDNY April 14, 2020)

(“It is now nearly beyond cavil that the combination of the COVID-19 pandemic and

[defendant’s] health conditions constitutes an extraordinary and compelling reason”); United

States v Amarrah, 2020 U.S. Dist. LEXIS 80396 (ED Mich. May 7, 2020) (45 year-old with

several medical conditions released after serving only one third of his sentence at a facility with

no reported cases); United States v. Sanchez, 2020 U.S. Dist. LEXIS 70802 (DCT April 22,

                                                 9
    Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 11 of 16 PageID #:654




2020) (high-risk of severe complications due lupus, an autoimmune disease leaving defendant

“immunocompromised”); United States v. Robinson, 2020 U.S. Dist. LEXIS 73575 (NDCA Apr.

27, 2020) (severe psoriasis for which defendant takes immune-suppressants); United States v.

Park, 2020 U.S. Dist. LEXIS 73048 (SDNY Apr. 24, 2020) (severe asthma and immune-

compromising disease); United States v. Campagna, 2020 US Dist. LEXIS 54401 (SDNY March

27, 2020) (immunocompromised); United States v. Gorai, supra (DNV April 24, 2020) (asthma);

United States v. Coles, 2020 U.S. Dist. LEXIS 72327 (CDIL Apr. 24, 2020) (hypertension);

United States v. Kataev, 2020 US Dist. LEXIS 65756 (SDNY April 14, 2020) (chronic sinusitis);

United States v. Powell, 1:94-cr-316-ESH (Mar. 28, 2020) (respiratory problems); United States

v. Zukerman, 2020 US Dist. LEXIS 59588 (SDNY April 3, 2020) (advanced age, diabetes,

hypertension, and obesity); United States v. McCarthy, 2020 US Dist. LEXIS 61759 (SDNY

April 8, 2020) (age, pulmonary disease, and asthma); United States v. Williams, 2020 US Dist.

LEXIS 63824 (NDFL April 1, 2020) (compromised immune system, coronary and vascular

disease, and advanced age).

    2. The applicable factors in § 3553(a) and § 3142g3 either require Mr. Hassoun’s
       release or do not compel a different result.

       At the outset, while the Court is expected to “consider” applicable § 3553(a) factors,

there is no explicit statutory balancing test that mandates how the Court must weigh these factors

against the extraordinary and compelling reason for release. Thus, even if the 3553(a) factors

could weigh significantly against a defendant’s release, an extraordinary and compelling reason

for release may nonetheless compel the Court to release an inmate anyway.




3
 Because the § 3142g analysis overlaps significantly with § 3553(a) analysis, the two are
merged in this section for the sake of brevity.
                                               10
   Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 12 of 16 PageID #:655




       Several courts have done exactly that in the context of the ongoing pandemic. For

example, in Zukerman, supra, the Court explained that the 3553(a) factors, even where they

would normally militate against defendant’s release, nonetheless did not bar a considerable

shortening of the defendant’s sentence:

               Although Zukerman’s original release date may be far off, the threat of
               COVID-19 is at his doorstep…the Court does not disagree that
               Zukerman’s misconduct was egregious. Zukerman was driven not by
               need, but by unmitigated greed. He entangled himself in a web of lies and
               deceit…Zukerman thought himself to be above the law. What has
               changed, however, is the environment where Zukerman is serving his
               sentence. When the Court sentenced Zukerman, the Court did not intend
               for that sentence to include incurring a great and unforeseen risk of severe
               illness or death brought on by a global pandemic. Zukerman, supra at 11,
               15-16 (emphasis added; internal citations omitted).

       Similarly, in Asaro, supra, the court released the defendant despite the seriousness of his

offense -- for which the court had originally issued a sentence above that recommended by the

guidelines -- and the potential threat he posed to the public given his life of crime:

               “[The court] found [at sentencing] ‘…that Mr. Asaro ha[d] lived a life of
               violence.’…[the BOP] determined that his release at this time would
               minimize the severity of his offense and pose a danger to the
               community…Undoubtedly, these considerations largely militate against
               Asaro’s release, and they weigh heavily…his actions amounted to a
               ‘senseless act of violence.’…[the court] did not believe that time in prison
               would rehabilitate him or deter him from committing crimes in the future,
               considering his life-long membership in the mafia…Although these
               considerations are largely the same today, the analysis has changed…at
               Sentencing, [this court] intended to impose an above-Guidelines sentence
               – not a death sentence…If Asaro were to remain in detention, he would
               face a significant risk of contracting – and suffering severe complications
               from, and perhaps even dying from – COVID-19. [The court does] not
               believe that continued detention, in light of this risk, is an appropriate or
               proportionate way to further the purposes of sentencing.” Asaro, supra at
               2, 5, 18-19, 20, 21.

       Federal courts have come to similar conclusions due to the COVID pandemic in

Williams, supra at 10 (recognizing defendant’s numerous prior convictions and instant offense as

“very serious” before nonetheless releasing him), Hammond, supra at 28 (releasing defendant



                                                    11
   Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 13 of 16 PageID #:656




whose crime of armed robbery was “of course, very serious”), and McCarthy, supra at 15

(recognizing defendant’s crime as “very serious”).

   a) Where failing to release Mr. Hassoun could kill him, his release is required to
      ensure the need for the sentence to provide the defendant with medical care in the
      most effective manner and the risk of his death would create a drastic and severely
      unwarranted sentence disparity. § 3553(a)(2)(D) & (a)(6).

       These factors plainly require Mr. Hassoun’s release. Congress’ decision to factor in the

well-being and medical treatment of a defendant in the “most effective manner” would be flatly

contradicted by a sentence that results in the defendant’s death or other serious long-term

medical consequences. See, e.g. Robinson, supra at 7-8 (“Indeed, one such [3553(a)] factor is the

need for the sentence imposed…to provide the defendant with medical care in the most effective

manner. He is unlikely to be able to get the medical care he needs at [a BOP facility] in the midst

of the pandemic”).

       Furthermore, as defense counsel noted at sentencing, federal courts generally apply

sentences of between eleven and twenty years for in cases involving bombing plots that do not

ultimately cause harm, and that as such, a sentence of greater than twenty years would create

unwarranted sentencing disparities. Def.’s Sent. Mem. 26, supra. Where Mr. Hassoun is not

released from prison, there is a significant risk that he will die. For the same reasons that an

excessive prison sentence would contradict the need to avoid unwarranted sentencing disparities,

a decision that would result in Mr. Hassoun’s death after he has already served nearly ten years

in prison would be an even greater sentencing disparity and mandates his release.

   b) Where Mr. Hassoun has served nearly ten years of his sentence, of which two were
      spent in excruciating pain due to lack of medication, his release under the
      circumstances would adequately reflect the seriousness of his offense, respect for the
      law, just punishment, and deterrence. § 3553(a)(2)(A & B) & (a)(6).

       Where the severity of a sentence necessarily reflects its retributive and deterrent value,

Mr. Hassoun’s service of nearly ten years of his original sentence also weighs in favor of his

                                                 12
   Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 14 of 16 PageID #:657




release. The circumstances created by the pandemic create a unique situation in which the

retributive and deterrent values of the sentence are not undermined even if a sentence is

significantly reduced. See, e.g. Zukerman, supra. Here, there is the added factor that the first two

years of Mr. Hassoun’s custody involved the BOP’s failure to provide medical treatment for his

illness, resulting in excruciating, untreated pain. These circumstances add to the severity of the

time he has already served. Where the time he has served is substantial and was served in part in

severe pain, Mr. Hassoun’s release due to the pandemic is consistent with the promoting respect

for law, just punishment, and deterrence.

   c) Where Mr. Hassoun held no ideological motives, release adequately reflects the
      nature and circumstances of the crime and is consistent with deterrence and public
      safety. § 3553(a)(1)(A); 3553(a)(2)(B-C); § 3142g.

       It is undisputed that Mr. Hassoun held no ideological motives. As it is, Mr. Hassoun is

serving a sentence longer than many individuals who carried out similar crimes who did act with

ideological motives. Def.’s Sent. Mem. 28, supra. A defendant without ideological motives is far

less likely to recidivate. Id. at 25 (citing low sentences for cases in which defendant was not

ideologically motivated).

   d) Where the BOP and others rate Mr. Hassoun at a low risk of recidivism and he has
      no prior convictions, his release is consistent with deterrence and public safety. §
      3553(a)(2)(A-C); § 3142g.

       The BOP and an independent expert both conclude that Mr. Hassoun poses a low risk of

recidivism. Moreover, where an individual is a first offender, the risk of recidivism is

considerably lower than other defendants. United States v. Baker, 445 F.3d 987, 990-92 (7th Cir.

2006). This is even more the case for first offenders who do not have even a prior arrest, like Mr.

Hassoun. U.S. Sentencing Comm’n, Recidivism and the First Offender, A Component of the

Fifteen Year Report on the U.S. Sentencing Commission’s Legislative Mandate 14 (May 2004)



                                                 13
   Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 15 of 16 PageID #:658




(finding that offenders without prior arrests have “dramatically lower recidivism rates (6.8%)

than offenders…with prior arrests but no convictions (17.2%)”).

   e) Where Mr. Hassoun will almost inevitably be deported upon his release, his release
      is consistent with deterrence and public safety. § 3553(a)(2)(B-C); § 3142g.

       Mr. Hassoun’s deportation upon release is inevitable. 8 U.S.C. § 1227(a)(4)(B).

Inevitable deportation is consistent with his incapacitation to commit any further crimes. See,

e.g. United States v. Ngatia, 477 F.3d 496, 502 (7th Cir. 2007) (holding that a drug trafficker’s

“almost certain” deportation constitutes incapacitation).

   f) Mr. Hassoun’s conviction through a sting operation affects the sentence’s deterrent
      value and reflects on the nature and circumstances of the crime. § 3553(a)(1)(A) &
      (a)(2)(B).

       As defense counsel argued at sentencing, the extensive role of FBI informants in crafting

and determining key aspects of the underlying plot and moving it forward necessarily reflect on

the nature and circumstances of the crime. See Def.’s Sent. Mem. 13-14 supra (citing, among

others, United States v. McKenzie, 656 F.3d 688 (7th Cir. 2011) (upholding mitigation of

sentence based on “discomforting factor of the government’s role in determining the severity of

the Guidelines level” based on informants’ conduct). Here, the informants’ extensive role in the

plot, including its funding, recruitment of Mr. Hassoun, organization, escalation to use real and

deadly bombs, bomb construction, and target selection, necessarily diminish the extent of Mr.

Hassoun’s culpability in the offense as well as the extent to which Mr. Hassoun is likely to

reoffend.

   g) Mr. Hassoun’s rehabilitative history during incarceration indicates a strong
      personal character and history and indicates a low likelihood of recidivism. §
      3553(a)(1)(A) & (a)(2)(B-D); §3142g.

       Mr. Hassoun’s rehabilitative efforts weigh in favor of his release based on its relevance to

his personal character and history. United States v. Robertson, 662 F.3d 871 (7th Cir. 2011)


                                                14
   Case: 1:10-cr-00773 Document #: 94 Filed: 05/27/20 Page 16 of 16 PageID #:659




(“Adequate consideration of a defendant’s evidence of rehabilitation fits squarely within [the

3553(a) factors, including ‘the history and characteristics of the defendant’]…Demonstrated self-

motivated rehabilitation is direct and relevant evidence of ‘the need for the sentence imposed . . .

to afford adequate deterrence to criminal conduct; to protect the public from further crimes of the

defendant; [and to] provide the defendant with needed educational or vocational training . . . or

other correctional treatment in the most effective manner.”). Mr. Hassoun’s successful and

extensive rehabilitation and years of self-improvement would be sacrificed if he were to die in

prison due to the pandemic, and thereby weigh in favor of his release.

Conclusion

       For the forgoing reasons, Mr. Hassoun respectfully requests that the Court grant Mr.

Hassoun’s motion for compassionate release and modify his sentence to time served.

       Dated: May 27, 2020

                                              Respectfully submitted,

                                              /s/ Amith Gupta
                                              Amith Gupta, Esq.
                                              GA Bar No. 149222, Pro Hac Vice
                                              848 Spring St. NW 812-C
                                              Atlanta, GA 30308
                                              (202) 627-0747
                                              amith@civilfreedoms.org




                                                 15
